Title: From George Washington to Brigadier General Samuel Holden Parsons, 8 February 1777
From: Washington, George
To: Parsons, Samuel Holden



Sir,
Hd qrs Morris Town. Feby 8th 1777.

Yesterday I recd yrs of the 3d Inst. Since Genl Heath, by his retreat to White plains, has given the Enemy time to recover themselves, I do not know at this Time what can be better done in that quart. than adopting the Plan you propose of crossing over to the East end of Long Island & destroying the forage. I am so fully convinced of the Good Effects of this Enterprize, that I have ordered it to be done generally in the Neighbourhood of the Enemy here, in which success has attended Us to our utmost Wish: You will endeavour at the same time to bring off all the draft Horses fit for Service—Colo. Hy Livingstone of the N. York State was lately with me & has my Orders to this purport; with him You will please to concert a good Plan—From the inclosd Proclamatn You will be enabled to regulate yr Conduct with regard to the Tories; No form of an Oath of Allegiance is yet drawn up, but You can easily strike off one that will answer the End designed—They have permission to carry in with them their necessary wearing Apparel, but nothing that can possibly be usefull to the Enemy—their Estates must be secured ’till the Civil power determines what shall be done—I have written to the N. Engld States on the subject

of arming the Troops they are to raise: You will get their Ansr. You will please to publish the inclosed G. Ordr. I am &Ca.

P.S. Genl Schuyler seems to be under great apprehension about Tyconderoga; he has too much Cause. I intend that the Garrison at that place shall come from the Eastern Troops, Yr Attack therefore upon Long Island must not take up time, lest while engaged there the Service may suffer more considerably elswhere.

